—Appeal by the defendant from a purported resentence of the County Court, Suffolk County (Corso, J.), dated August 5, 1997, making a determination as to the level of notification required pursuant to the Sex Offender Registration Act (Correction Law art 6-C).
*569Ordered that the appeal is dismissed, as no appeal lies from a determination as to the level of notification required pursuant to the Sex Offender Registration Act (Correction Law art 6-C) (see, People v Stevens, 235 AD2d 440, affd 91 NY2d 270). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.